Citation Nr: 0000166	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  97 - 02 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Whether the claim for service connection for a blood disorder 
is well grounded.

Whether the claim for service connection for a schizoid 
personality disorder is legally meritorious.

Entitlement to a compensable rating for a conversion disorder 
with astasia abasia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from September 1994 to June 
1996, when he was separated from service due to disability 
and given severance pay in the amount of $4,470.00.  He 
served an earlier period of active duty for training 
(ACDUTRA) from June to August 1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1996 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.

The record shows that the veteran failed to report for a 
personal hearing scheduled before a Hearing Officer at the RO 
in November 1998.  He has not asked that another hearing be 
scheduled. 


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO.  

2.  The claim for service connection for a blood disorder is 
not plausible.

3.  The claim for service connection for a schizoid 
personality disorder lacks legal merit.

4.  A claim for an increased or compensable rating for 
service-connected disability is generally plausible when the 
claimant indicates that he has suffered an increase in 
disability

5.  The medical and other evidence added to the record since 
service separation contains no diagnosis of a conversion 
disorder with astasia abasia.  

CONCLUSIONS OF LAW

1.  The claim for service connection for a blood disorder is 
not well grounded.  38 U.S.C.A. §§ 1131, 5107(a) (West 1991);  
Brammer v. Derwinski, ,  3 Vet. App. 223, 225 (1992);  Caluza 
v. Brown,  7 Vet. App. 498 (1995), affirmed per curiam,  78 
F.3d 604 (Fed. Cir. 1996). 

2.  The claim for service connection for a schizoid 
personality disorder is legally insufficient.  38 U.S.C.A. 
§§ 1131, 5107(a) (West 1991);  38 C.F.R. § 3.303(c), Part 4, 
§ 4.7;  Sabonis v. Brown,  6 Vet. App. 426 (1994).

3.  The claim for a compensable rating for a conversion 
disorder with astasia abasia is well grounded because the 
appellant has asserted that he has suffered an increase in 
the severity of that disability.  Proscelle v. Derwinski,  2 
Vet. App. 629 (1992);  Drosky v. Brown, 10 Vet. App. 251 
(1997).

4.  The appellant has submitted no medical or other evidence 
showing a diagnosis of a conversion disorder with astasia 
abasia or otherwise showing that the schedular criteria for a 
compensable rating for that disability are met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991);  38 C.F.R Part 4, § 4.125-130, 
Diagnostic Code 9402 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim Not Well Grounded

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of a well-grounded claim of 
entitlement to service connection for a blood disorder.  If 
he has not, his appeal must fail, and VA is not obligated to 
assist him in the development of the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (Court) has defined a well-grounded claim 
as a plausible claim, one which is meritorious on its own or 
capable 

of substantiation.  Murphy v. Derwinski,  1 Vet. App. 78, 81 
(1990).  It has also held that where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown,  5 Vet. App. 91, 93 (1993).  
For the reasons set forth below, the Board finds that the 
veteran has not met his burden of submitting evidence to 
support a belief that his claim of entitlement to service 
connection for a blood disorder is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991);  see Grottveit, at 93;  
Tirpak v. Derwinski,  2 Vet. App. 609 (1992);  Murphy, at 80

A threshold requirement for the grant of service connection 
for a disability is that the disability claimed must be shown 
to be present.  38 U.S.C.A. § 1110, 1131 (West 1991).  The 
Court has interpreted the requirement of current disability 
thus:

Congress specifically limits entitlement 
to service connected disease or injury to 
cases where such incidents have resulted 
in a disability.  See  38 U.S.C.A. 
§§ 1110, 1131(West 1991).  In the absence 
of proof of a present disability there 
can be no valid claim.  Brammer v. 
Derwinski,  3 Vet. App. 223, 225 (1992).  

In the instant appeal, there has been no demonstration, 
diagnosis, or other showing of a chronic and disabling blood 
disorder in the veteran.  A comprehensive review of the 
veteran's entire medical record discloses no clinical 
findings or diagnoses of any blood disorder indicative of 
disability.  In particular, the Board notes that a mere 
laboratory finding of a protein S elevation on blood 
chemistry tests does not constitute a disability.

When a determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence is required to 
establish a well-grounded claim.  Grottveit, at 93.  In the 
present case, the veteran has not submitted any competent 
medical evidence or opinion which supports his claim that he 
has a blood disorder which is currently productive of 
disability.  The veteran cannot meet his initial 

burden of presenting a well-grounded claim by relying upon 
his own opinions as to medical matters.  Clarkson v. Brown,  
4 Vet. App. 565 (1993);  Grottveit, at 93.

In addition, in order to establish a well-grounded claim, 
there must be (1) competent evidence of a current disability 
in the form of a medical diagnosis; as well as (2) 
evidence of incurrence or aggravation of a disease or injury 
in service in the form of lay or medical evidence; together 
with (3) evidence of a nexus between the inservice injury or 
disease and the current disability in the form of medical 
evidence.  Caluza v. Brown,  7 Vet. App. 498 (1995), affirmed 
per curiam,  78 F.3d 604 (Fed. Cir. 1996).  In this case, the 
requirement of item (1) is not satisfied as to the issues of 
a blood disorder because the record contains no clear 
diagnosis of any disabling blood disorder in the form of a 
medical diagnosis.  As the first of the required evidentiary 
steps to establish well-groundedness are not met, no purpose 
would be served by continuing this analysis. 

In the absence of competent medical evidence establishing the 
current presence of a disabling blood disorder, the claim of 
entitlement to service connection for that condition is not 
well grounded.  Grottveit at 93;  Tirpak at 611.

The record shows that the rating decision of September 1996 
notified the veteran in writing of the requirements to 
establish a well-grounded claim.  However, the veteran is 
hereby given notice again that he may render his claim for 
service connection for a blood disorder well grounded by 
submitting competent lay or medical evidence showing the 
presence of a chronic disabling blood disorder both in 
service and currently, together with competent medical 
evidence which creates a nexus, or link, between the 
inservice condition and the current disability.

Claim Lacks Legal Merit

The Board finds that the veteran lacks entitlement under the 
law to service connection for a schizoid personality 
disorder.  38 U.S.C.A. § 1131 (West 1991);  

38 C.F.R. § 3.303(c), Part 4, § 4.9 (1999);  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

In  Sabonis, id., the United States Court of Appeals for 
Veterans Claims (Court) held that in cases in which the law 
and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Under the provisions 
of  38 C.F.R. § 3.303(c), Part 4, § 4.9 (1999), personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation providing for payment of VA disability 
compensation benefits. 

The Board is bound in its decisions by the regulations of the 
Department, instructions of the Secretary of Veterans 
Affairs, precedent opinions of the chief legal officer of the 
VA, and precedent opinions of the United States Court of 
Appeals for Veterans Claims.  38 U.S.C.A. § 7104(a) (West 
1991 & Supp. 1999).  The award of VA disability compensation 
benefits is controlled solely by application of the above-
cited law, regulations, instructions, and precedent opinions 
and decisions.  As  38 C.F.R. § 3.303(c), Part 4, § 4.9 
(1999) specifically excludes personality disorders from those 
conditions for which service connection may be granted, the 
Board finds that the veteran's claim for a grant of service 
connection for a personality disorder is legally 
insufficient.  Sabonis, id.  As evidence of a legally 
meritorious claim has not been submitted, the claim of 
entitlement to service connection for a schizoid personality 
disorder is denied.  

Compensable Evaluation for a Conversion Disorder with Astasia 
Abasia

The Board finds that the appellant's claim for a compensable 
rating for a conversion disorder with astasia abasia is 
plausible and is thus "well grounded" within the meaning of  
38 U.S.C.A. §  5107(a) (West 1991).  A claim for an increased 
rating is generally well grounded when the appellant 
indicates that he or she has suffered an increase in 
disability.  Proscelle v. Derwinski,  2 Vet. App. 629 (1992);  
Drosky v. Brown, 10 Vet. App. 251 (1997).  Further, when a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of 

a rating for that disability, the claim continues to be well-
grounded as long as the rating schedule provides for a higher 
rating and the claim remains open.  Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  

The RO has obtained available evidence from all sources 
identified by the veteran.  However, the record shows that 
the veteran has twice failed to report for scheduled VA 
psychiatric and neurological examinations without good cause; 
and that he failed to appear for a November 1998 personal 
hearing at the RO, scheduled at his request, without good 
cause shown.  Neither he nor his representative has not asked 
that another personal hearing be scheduled.  The Board notes 
that the duty to assist is not a one-way street.  If a 
veteran wishes help in developing a claim, he cannot 
passively wait for it in those circumstances where he may or 
should have evidence that is essential in obtaining putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991); 
reconsidered, 1 Vet. App. 406 (1991).  The Board finds that 
the facts relevant to the issue on appeal have been developed 
to the extent possible, and that the statutory obligation of 
VA to assist the veteran in the development of his claim has 
been satisfied.  38 U.S.C.A. §  5107(a)(West 1991).  

The veteran's original claim for VA disability compensation 
benefits (VA Form 21-526) was received at the RO in July 
1996.  He was scheduled for VA psychiatric and neurological 
examinations at the VAMC, Leavenworth, in September 1996 to 
assess the nature, extent, and disabling manifestations of 
his claimed disabilities, but failed to report for those 
examination without good cause shown.  The RO failed to 
notify the veteran in writing of the adverse consequences of 
failure to report for scheduled VA examination without good 
cause as provided under  38 C.F.R. § 3.655(b) (1999). 

Based upon the service medical records, a rating decision of 
September 1996 granted service connection for a conversion 
disorder with astasia abasia, rated as noncompensably 
disabling from the date following service separation.  The 
remaining two issues were denied.  The veteran initiated an 
appeal with respect to 

that determination, seeking, in part, a compensable rating 
for his conversion disorder with astasia abasia. 

A hospital summary from the VAMC, Boston, described an 
admission of the veteran to that facility on December 15, 
1996.  The history of that admission states that the veteran 
was separated from service with a diagnosis of conversion 
disorder without organic basis; went to live with his 
parents, then moved to Boston to live with a female friend 
from the military with whom he hoped to develop a romantic 
relationship.  This did not occur, and her boyfriend 
subsequently moved into the apartment, a living arrangement 
that caused great stress to the veteran.  On December 15, 
1996, he experienced the first of three seizure-like 
episodes, and was admitted for several days to the neurology 
ward.  No organic basis was found, and he was diagnosed with 
pseudo-seizures and discharged.  He thereafter had two more 
pseudo-seizures, one occurring at home and the other at his 
place of work.

A hospital summary and treatment notes from the VAMC, Boston, 
dated from January 9 through 17, 1997, described the 
veteran's admission through the emergency room, after he 
presented expressing a desire to hurt himself.  He stated 
that he had asked his roommate to call an ambulance after 
spending the previous night crying and destroying his room.  
It was noted that the veteran had a history of neurologic 
symptoms with a possible psychosomatic component, and that he 
had been discharged from service with a diagnosis of 
conversion disorder with respect to symptoms for which no 
organic basis could be found.  Following service discharge, 
he went to live with his parents, then moved to Boston to 
live with a female friend from the military with whom he 
hoped to develop a romantic relationship.  This did not 
occur, and her boyfriend subsequently moved into the 
apartment, which had been stressful to the veteran.  It was 
noted that during the veteran's December 15, 1996, admission, 
no organic basis could be found for his seizure-like 
episodes, and he was diagnosed with pseudo-seizures and 
discharged.  During his current admission, it was also noted 
that apart from his history of neurological symptoms, the 
veteran had a history of impulsive, out-of-control 
violent behavior when provoked by peers, which included being 
destructive to himself, punching walls ands rocks when angry.  


Mental status examination on admission revealed a depressed 
mood and a flattened affect, expressions of an urge to hurt 
himself "to relieve the pressure", without intent, poor 
concentration and recall, and an assertion of long-term 
auditory hallucinations.  An extensive neurological work-up 
revealed no organic basis for any seizure activity, but 
concluded that the veteran might suffer from pseudo-seizures.  
Nurse's inpatient treatment notes during hospitalization 
showed a diagnosis of depressive behavior and, at the time of 
his departure, dysthymic disorder v. adjustment disorder; 
rule out seizure disorder; possible history of conversion 
disorder.  The diagnoses on hospital discharge included: Axis 
I: Intermittent explosive disorder; rule out conversion 
disorder, rule out undifferentiated somatoform disorder, rule 
out major depression;  Axis II:  Rule of schizoid personality 
disorder; Axis III: Report of migraine, dizziness, loss of 
balance, seizures and diplopia; and history of head trauma in 
motor vehicle accident, age 8. No Global Assessment of 
Functioning (GAF) score was provided.  

A hospital discharge summary from the VAMC, Boston, dated 
from January 24 through 30, 1997, shows that the veteran was 
admitted after experiencing a pseudo-seizure.  That summary 
further described the prior admissions of the veteran to that 
facility on December 15, 1996, and noted that he had been 
discharged from his second admission to that facility only 
one week prior to his current admission.  The veteran's 
service and postservice history were recounted, including the 
difficulties stemming from his relationship with his 
roommates, and it was again noted that neurologic work-ups in 
service and on recent examinations had disclosed no organic 
basis for his symptoms. 

On mental status examination on admission, the veteran 
reported feeling angry and tense, deeply hurt and humiliated 
because the woman he lives with is dating their third 
roommate and he had hoped for a romantic relationship.  He 
stated that he feared losing control of his anger.  He was 
lucid, cooperative, and coherent, with intact associations 
and no impairment of memory or cognitive functions.  However, 


he had poor eye contact, his affect was labile and his affect 
flat, and he reported feeling anxious and fearful.  He denied 
hallucinations, delusions, suicidal or homicidal ideations 
but felt he might lose control of his aggressive impulses.  

The day following admission, he spoke to his roommate who 
told him he needed to find a new place to live as his 
emotional problems and seizures were too much for her to 
handle.  He became very upset, asking the staff to intercede 
with his roommate and to "work things out".  He thereafter 
reported hitting a wall and vomiting twice that night, none 
of which was witnessed by staff.  Psychological testing 
revealed poor ego strength and a tendency to lapse into poor 
reality testing when under stress, in addition to deficits in 
interpersonal relatedness.  The diagnoses on hospital 
discharge included Axis I: Intermittent explosive disorder; 
rule out conversion disorder, rule out undifferentiated 
somatoform disorder, rule out major depression;  Axis II: 
Deferred; Axis III: Report of migraine, dizziness, loss of 
balance, seizures and diplopia; and history of head trauma in 
motor vehicle accident, age 8;  Axis IV:  Unemployed; family 
conflict; inadequate social support; inadequate access to 
health care services; unsatisfactory living arrangements;  
Axis V:  Global Assessment of Functioning (GAF) score: 51, 
indicative of moderate symptoms or moderate difficulty in 
social, occupational or school functioning. 

In a February 1997 Report of Contact (VA Form 119), the 
veteran stated that he was again residing at his former 
address in Missouri, and asked that his personal hearing 
scheduled for February 24, 1997, be canceled and rescheduled.  
He thereafter failed, without good cause shown, to report for 
VA psychiatric and neurological examinations scheduled in 
April 1997 at the VAMC, Leavenworth, to assess the nature, 
extent, and disabling manifestations of his disability.  The 
RO failed to notify the veteran in writing of the adverse 
consequences of failure to report for scheduled VA 
examination with good cause as provided under  38 C.F.R. 
§ 3.655(a) and (b) (1999). 

The veteran and his representative were notified in writing 
that his personal hearing had been rescheduled in November 
1998.  He failed to appear for the scheduled 

personal hearing at the RO, without explanation, and did not 
request another hearing.  

Analysis

The record shows that in April 1996, a United States Navy 
Physical Evaluation Board found the veteran unfit for service 
due to a conversion disorder with mixed presentation, and a 
schizoid personality disorder.  That Board assigned a 10 
percent evaluation for the conversion disorder with mixed 
presentation, and the veteran was paid severance pay upon 
discharge.  Following receipt of the veteran's claim for VA 
disability compensation benefits and his subsequent failure 
to report for scheduled VA psychiatric and neurological 
examinations necessary to evaluate any current disability 
resulting from that condition, service connection was granted 
for that disability and a noncompensable rating assigned.  

Since that action, the veteran has again failed to report for 
scheduled VA psychiatric and neurological examinations in 
April 1997, without good cause, and has failed to report for 
a scheduled personal hearing in November 1998.  Although the 
Board has reviewed the hospital summaries and treatment notes 
from the VAMC, Boston, between December 15, 1996 and January 
30, 1997, those summaries show no diagnoses of a conversion 
disorder with astasia abasia; rather, the Axis I diagnoses on 
hospital discharge are intermittent explosive disorder; with 
a notation to rule out conversion disorder, rule out 
undifferentiated somatoform disorder, and rule out major 
depression; and an Axis II diagnosis of:  Rule out schizoid 
personality disorder.  Because the summaries of the veteran's 
hospitalizations at the VAMC, Boston, disclosed no specific 
findings or definite diagnoses of a conversion disorder with 
astasia abasia, those records provide no basis for an 
evaluation of that service-connected disability.

The Board notes that this case addresses the assignment of an 
initial rating for disability following an initial award of 
service connection for a conversion disorder with astasia 
abasia.  In such cases, the rule from Francisco v. Brown, 7 
Vet. App. 

55, 58 (1994) ("Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."), is not applicable to the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App.  119 (1999).  Therefore, the Board must 
review the medical evidence of record as it pertains to the 
disabilities at issue from the date of the initial rating 
evaluations.  Fenderson, id.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991);  
38 C.F.R. Part 4 (1999).  Separate diagnostic codes identify 
the various disabilities.  The evaluation of service-
connected mental disorders is based upon the resulting 
occupational and impairment under  38 C.F.R. Part 4,§ 4.132 
(prior to November 7, 1996), and  38 C.F.R. Part 4,§ 4.125-
4.130 (on and after November 7, 1996).  However, for the 
application of the Rating Schedule, accurate and fully 
descriptive medical examinations are required, with emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. Part 4, § 4.1 (1999).  

The veteran's failures to report for scheduled VA psychiatric 
and neurological examinations have deprived the RO of the 
accurate and fully descriptive medical examination reports 
necessary to make an informed evaluation of his service-
connected disability, including the limitation of activity 
imposed by the disabling condition, for purposes of applying 
the provisions of VA's Schedule for Rating Disabilities.  
38 C.F.R. Part 4, § 4.1 (1999).  The Board finds that the 
medical record in this case lacks the requisite clinical and 
diagnostic information with which to evaluate the appellant's 
service-connected disability, and declines to do so based 
upon no more than speculation.  In addition, the Board notes 
that the veteran has presented no testimony or written 
statements which address the severity of his disability.  
Based upon the foregoing, the Board finds that the record in 
this case 

contains no evidence which would warrant assignment of a 
compensable rating for a conversion disorder with astasia 
abasia.

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the record contains 
no evidence which favors the appellant's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The appellant is hereby notified that  38 C.F.R. § 3.655 (a) 
provides that when entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of this section, 
the terms examination and reexamination include periods of 
hospital observation when required by VA.

    (b) Original or reopened claim, or claim for increase.  
When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the 
claim shall be denied.  

As the veteran was not given prior written notice of the 
provisions of  38 C.F.R. § 3.655 by the RO, that regulation 
is not for application in the instant appeal.  Rather, the 
claim is denied based upon the absence of any postservice 
diagnosis of a conversion disorder with astasia abasia, or of 
competent medical evidence demonstrating any disabling 
postservice manifestations which have been attributed to that 
disability. 



ORDER

Evidence of a well-grounded claim for service connection a 
blood disorder not having been submitted, that claim is 
denied.

A legally meritorious claim for service connection for a 
schizoid personality disorder not having been submitted, that 
claim is denied.

Entitlement to a compensable rating for a conversion disorder 
with astasia abasia is denied. 


		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals



 

